DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2. 	The information disclosure statement (IDS) submitted on 2/26/21 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

3.    The Examiner has approved drawings filed on  2/26/21.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 7 - 10,14 - 17, are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka  et al., (US PGPUB NO. 20220207700 A1), in view of Zhang et al., (CN 105945542 A ) and further in view of Sato et al., (CN 109201884 A). 

 Regarding claim 1, Asaoka  disclose system and method for evaluating a machined surface of a cast metal component. 
an imaging system configured to perform a scan on a pressing surface of the stamping press ( note, mold corresponds to stamping press die see para 32 die)  (note, capturing image of or scanning a surface of a mold on which the identification mark is engraved and determing whether an identification mark is good or not, and camera 8, a surface profile measuring device which obtains profile data of the surface of the mold by scanning the surface of the mold on which the identification mark is engraved ( see para 42) ,  wherein a profile of the pressing surface is determined based on the scan;
 a computing device configured to:
 compare the determined profile to a desired profile of the pressing surface (see para 43 , 58 , fig 5 processor 61 obtains image data or profile data of identification mark) , ( compare profile see para 58, processor 61 determine the image data or the profile data with use of the learned model to determine whether the identification mark is good or not , see para 63, 64 66, profile data of the surface , data obtained by the range sensor) ; and 
dimensional variations between the determined profile and the desired profile ( see para 58, 62, 63, 69, 70) ; and 
Asaoka  does  not teach repair template .
Zhang disclose a casting template regenerating and restoring method (abstract, see invention contents para regeneration and repairing method of a casting template , using welding material on the casting template, see fig 1, also see preferred embodiment para) .   
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Asaoka   by the teaching of repair template as taught by Zhang .  
The suggestion/motivation for doing so would have been in which the use of  repair template  and by performing  the check and field validation step  to in order to finish the repair template  by the teaching as taught by  Zhang  (as suggested by  Zhang  see paragraph  invention contents). 
Zhang nor Asaoka  fails to teach a projection system configured to display the pressing surface .  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to use the teachings of Asaoka to have modify  the combined apparatus of Zhang and  Asaoka  for the teaching of Sato  by the teaching of  a projection system configured to display the pressing surface as taught by  Sato ( see page 6,  output unit 114 displays ).  
The suggestion/motivation for doing so would have been in which the use of    display  by the teaching as taught by Sato to wear state of the mold can be estimated with high accuracy , and the life of the mold can be accurately determined  (as suggested by  Sato   see  summary of the invention para ). 
Regarding claim 2, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 3, 10  it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
As to claim 7, Asaoka  disclose the system in accordance, wherein the imaging system comprises a time-of-flight camera sensor ( see para 43) .  
Regarding claim 8,  it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
As to claim 9, Zhang  disclose the  system in accordance with Claim 8, wherein the computing device is further configured to update the repair template in real-time (abstract, see invention contents para regeneration and repairing method of a casting template , using welding material on the casting template, see fig 1, also see preferred embodiment para) .   
Regarding claim 10  it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.
Regarding claim 14  it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 7.
Regarding claim 15  it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
  Regarding claim 16, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2 and 1 .
As to claim 17, Asaoka  disclose the  method in accordance with Claim 15 further comprising: scanning the pressing surface to determine an original profile of the pressing surface ( see para 32, 42, 43, 58 ) ; and
 defining the original profile as the desired profile ( see para 63-64, 66, 69, 70) .  
Allowable Subject Matter
5.	Claims 4 – 6, 11-13, 18-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Other prior art cited 
6. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: 8606017,  US PGPUB NO. 20180221934, 20060222237, 20170312876, 20190337177, 20070052795 .










Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela C Chawan/
8/26/22 
Primary Examiner, Art Unit 2669








				THE ENDED 
@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@





Belk fais to teach machine learning using spectral features. 
	Farkas teaches Machine Learning operation of the present system can identify which spectral features are important to differentiate between biological samples  such as food samples.  Such machine learning helps the Classifier to weight specific molecular, compositional components relative to each other for final classification.  Machine learning also trains the expert system which combination of compositional, molecular, or chemical components becomes relevant and potentially important for classification optimization.  Artificial intelligence in the system can establish a strategy where the classification can be optimized for either speed and/or accuracy by filtering most differentiating spectral features and removing the redundant data ( see para 0123). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Asaoka   by the teaching of repair template as taught by Zhang .  
The suggestion/motivation for doing so would have been  to optimized speed and/or accuracy by filtering most differentiating spectral features and removing the redundant data by the teaching as taught by Farkas  (as suggested by  Farkas see paragraph 0123). 
1. A system for use in repairing a stamping press die, the system comprising: an imaging system configured to perform a scan on a pressing surface of the stamping press die, wherein a profile of the pressing surface is determined based on the scan; a computing device configured to: compare the determined profile to a desired profile of the pressing surface; and generate a repair template based on dimensional variations between the determined profile and the desired profile; and a projection system configured to display the repair template on the pressing surface.  
2. The system in accordance with Claim 1, wherein the imaging system is configured to perform additional scans on the pressing surface as work is performed on the pressing surface, and wherein the computing device is configured to update the repair template based on the additional scans.  
3. The system in accordance with Claim 1, wherein the imaging system is further configured to scan the pressing surface to determine an original profile of the pressing surface, and wherein the computing device is further configured to define the original profile as the desired profile.  
4. The system in accordance with Claim 1, wherein the computing device is further configured to selectively define the repair template from a plurality of visual cues, wherein each visual cue defines a respective dimensional variation in the determined profile from the desired profile.  
5. The system in accordance with Claim 1, wherein the computing device is further configured to selectively define the repair template from a plurality of visual cues including at least a first visual cue and a second visual cue that is different from the first visual cue, wherein the first visual cue defines a dimensional variation in the determined profile that is less than a predefined tolerance, and the second visual cue defines a dimensional variation in the determined profile that is greater than the predefined tolerance.  
6. The system in accordance with Claim 1, wherein the computing device is further configured to selectively define the repair template from a plurality of visual cues including at least a first visual cue and a second visual cue that is different from the first visual cue, wherein the first visual cue defines a positive dimensional variation, and the second visual cue defines a negative dimensional variation, in the determined profile relative to the desired profile.  
7. The system in accordance with Claim 1, wherein the imaging system comprises a time-of-flight camera sensor.  
8. A system for use in repairing a stamping press die, the system comprising: an imaging system configured to scan a pressing surface of the stamping press die as work is performed on the pressing surface, wherein a profile of the pressing surface is determined based on the scan; a computing device configured to: compare the determined profile to a desired profile of the pressing surface; generate a repair template based on dimensional variations at the repair site between the determined profile and the desired profile; and update the repair template based on modifications made to the pressing surface as the work is performed; and -12-H1200836US01 (30992-519) a projection system configured to display the repair template on the pressing surface.  
9. The system in accordance with Claim 8, wherein the computing device is further configured to update the repair template in real-time.  
10. The system in accordance with Claim 8, wherein the imaging system is further configured to scan the pressing surface to determine an original profile of the pressing surface, and wherein the computing device is further configured to define the original profile as the desired profile.  
11. The system in accordance with Claim 8, wherein the computing device is further configured to selectively define the repair template from a plurality of visual cues, wherein each visual cue defines a respective dimensional variation in the determined profile from the desired profile.  
12. The system in accordance with Claim 8, wherein the computing device is further configured to selectively define the repair template from a plurality of visual cues including at least a first visual cue and a second visual cue that is different from the first visual cue, wherein the first visual cue defines a dimensional variation in the determined profile that is less than a predefined tolerance, and the second visual cue defines a dimensional variation in the determined profile that is greater than the predefined tolerance.  
13. The system in accordance with Claim 8, wherein the computing device is further configured to selectively define the repair template from a plurality of visual cues including at least a first visual cue and a second visual cue that is different from the first visual cue, wherein the first visual cue defines a positive dimensional variation, and the second visual cue defines a negative dimensional variation, in the determined profile relative to the desired profile.  
14. The system in accordance with Claim 8, wherein the imaging system comprises a time-of-flight camera sensor.  
15. A method of repairing a stamping press die, the method comprising: performing a scan on a pressing surface of the stamping press die, wherein a profile of the pressing surface is determined based on the scan; comparing the determined profile to a desired profile of the pressing surface; generating a repair template based on dimensional variations between the determined profile and the desired profile; and displaying the repair template on the pressing surface.  
16. The method in accordance with Claim 15 further comprising performing additional scans on the pressing surface as work is performed on the pressing surface, and updating the repair template based on the additional scans.  
17. The method in accordance with Claim 15 further comprising: scanning the pressing surface to determine an original profile of the pressing surface; and defining the original profile as the desired profile.  
18. The method in accordance with Claim 15, wherein generating a repair template comprises selectively defining the repair template from a plurality of visual cues, wherein each visual cue defines a respective dimensional variation in the determined profile from the desired profile.  
19. The method in accordance with Claim 15, wherein generating a repair template comprises selectively defining the repair template from a plurality of visual cues including at least a first visual cue and a second visual cue that is different from the first visual cue, wherein the first visual cue defines a dimensional variation in the determined profile that is less than a predefined tolerance, and the second visual -14-H1200836US01 (30992-519) cue defines a dimensional variation in the determined profile that is greater than the predefined tolerance.  
20. The method in accordance with Claim 15, wherein generating a repair template comprises selectively defining the repair template from a plurality of visual cues including at least a first visual cue and a second visual cue that is different from the first visual cue, wherein the first visual cue defines a positive dimensional variation, and the second visual cue defines a negative dimensional variation, in the determined profile relative to the desired profile.